Citation Nr: 1709682	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  09-03 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. N., Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to May 1972.    

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the St. Louis, Missouri, Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2010 and May 2012, the Veteran testified in support of his appeal during hearings held at the RO, the first before a Decision Review Officer, the second before the Board.  In August 2013 and April 2015, the Board remanded the appeal to the RO for additional action.

VA processed this appeal electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this claim thus contemplates both electronic records.  


FINDING OF FACT

The Veteran does not currently have heart disability related to an 
in-service lightning strike.


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). Specifically, VA is to notify a claimant and his or her representative, if any, of the information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim, which portion of the evidence the claimant is to provide and which portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). VA is also to assist this claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c). 

Here, the Veteran does not assert that VA failed to satisfy its duty to notify, that there are any outstanding records that need to be obtained on his behalf (in October 2016 written statement, after receiving VA's remand requests for authorization to obtain treatment records not in file, Veteran indicated there was no other information to secure), or that the examinations he underwent during the course of this appeal are inadequate to decide this claim.  No further notification or assistance is thus necessary.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

The Veteran seeks a grant of service connection for a heart condition on a direct basis, as related to his active service.  See 38 U.S.C.A. § 1110 (service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service).  According to written statements he submitted in June 2008, November 2008, August 2009, March 2010 and September 2014, and his September 2010 and May 2012 hearing testimony, during service, he was struck by lightning (was talking on a church telephone when lightning hit the steeple, traveled down the cable wires connected to the phone, hitting his right ear and knocking him unconscious), an event that caused his heart to stop or a heart attack; thereafter, he developed cardiac problems, which eventually led to the development of a heart condition, a condition that, since 1971, has necessitated the use of 'Nitro' tablets for severe chest pains and now causes fatigue, weakness, dizziness and lightheadedness.  

He claims that VA is incorrect in its diagnosis of what the lightning strike has done to his body.  He acknowledges that no doctor has specifically related a heart condition to the strike, but points out that one supports his assertion that the strike has caused multiple problems, including affecting his heart.  He further points out that, prior to the strike, he was an athlete, having competed in multiple sports in high school, and had no heart issues.  Allegedly, he was first seen for a heart condition in the 1980s, after being found unconscious in his van; once he regained consciousness, he became confused and disoriented, requiring transport to the hospital (St. Mary's in Blue Springs), where testing revealed scar tissue indicative of a prior heart attack.

According to his spouse's September 2010 written statement, after the Veteran was struck by lightning in service, firemen and paramedics rushed to the church where they resuscitated the Veteran and transported him to the hospital; he stayed there for two weeks, but thereafter, was on bedrest and received doctor's care, care that serious residuals, including, in part, dizziness, fainting spells and memory loss, continue to necessitate.   

Generally, to prevail in a claim for service connection on a direct basis, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (layperson not competent to offer opinion regarding medical nexus question when question may not be resolved through lay observation). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises and statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.

Service treatment records satisfy the in-service incurrence element of a service connection claim by confirming that, in June 1971, while serving on active duty, the Veteran was struck in the ear by lightning as he talked on the phone.  He ended up in the emergency room, where doctors noted no syncope, but ear damage on the left.  Thereafter, while still on active duty, the Veteran sought treatment for ear problems and vestibular complaints, but he did not report heart problems and no doctor noted any cardiac symptomatology.  On exit examination conducted in March 1972, a chest x-ray was normal and the examiner noted a normal clinical evaluation of the heart, chest and lungs.  (These records also show that, a year prior to February 1971, before the Veteran began serving on active duty, he suffered a head injury, which resulted in a loss of consciousness.  X-rays and an EEG conducted in response were negative, but thereafter, the Veteran began complaining of headaches and vague dizziness.)

Beginning in the late 1980s, years after the lightning strike, the Veteran reported dizziness, headaches, chest pain and other symptoms sometimes associated with a heart condition.  January 1988 and May 2008 EKGs show changes indicative of a prior inferior and inferior-lateral myocardial infarction (MI).  However, when he first presented with complaints of dizziness and headaches in January 1988 and the EKG results indicated prior MI, further testing was conducted and revealed no acute disease process.  

The Veteran sought treatment for similar complaints in September and October 1989, but, again, testing revealed no disease process.  A doctor initially diagnosed unstable angina/rule out myocardial infarction.  The next day, the Veteran denied any episodes of chest pain, discomfort or dyspnea, and indicated that he had "never felt better in last year."  A doctor noted that the Veteran's symptomatology was probably not an ischemic episode, but nonetheless referred him for a myocardial consultation.  That consultation, which revealed no cardiac abnormalities, resulted in a diagnosis of atypical chest pain. 

There are no records of similar treatment dated from 1990 to 2005.  Since 2006, however, the Veteran has frequently presented with such complaints and undergone extensive testing, including pre-surgical cardiac consultations.  Doctors have diagnosed hypertension, prescribed Nitro patches and suggested aspirin therapy.  

In April 2008, the Veteran self-reported a history of coronary artery disease (CAD), which is reflected on VA medical problem lists, but this report is not supported by test results of other medical evidence in the record.  In June 2008, the Veteran experienced hypotension during a stress test.  Given that fact and the reported history of CAD, further testing was conducted, but was unremarkable.  Doctors then acknowledged the "self-reported CAD", ruled out ischemia or any other disease of cardiac origin, and diagnosed exercise-induced hypotension and angina.  One suspected the hypotension resulted from the Veteran's use of a certain anti-hypertensive medication, necessitating a change in such medication.

Although the medical evidence reflects diagnoses of hypertension, exercise-induced hypotension, and angina, neither the service, nor post-service treatment records satisfy the remaining element of a service connection claim - the nexus.  Rather, they show that the Veteran has unrelated residuals of the in-service lightning strike, for which he is now service connected; such residuals do not include any diagnosed heart condition.  In fact, the Veteran is already receiving VA compensation for many of the symptoms he attributes to a heart condition (dizziness, lightheadedness, etc.) as part of his service-connected vestibular disorder.

Two medical professionals have addressed whether the Veteran has heart-related residuals of the in-service lightning strike.  In July 2010, a neurologist noted that a lightning injury can be very serious, it most likely affecting the cardiovascular system through the mechanism of cardiac arrest.  He nonetheless opined that the Veteran's complaints were more likely due to a recent problem, rather than the lightning strike that occurred many years prior to the problems.  

In June 2014, a VA examiner found no heart-related residuals of the lightning strike on the basis that the strike did not result in a syncopal episode (service treatment records do not corroborate cardiac arrest or resuscitation), and post-service testing results show no permanent damage secondary to any MI, including ischemic heart disease or significant arrhythmias or dysrhythmias.  

Although the 2014 examiner did not discuss the January 1988 and May 2008 EKGs reflecting changes indicative of myocardial infarction (MI), he noted that the evidence reflects no cardiac arrest secondary to the lightning strike, a factor mentioned by the neurologist, and no current ischemic heart disease or significant arrhythmias or dysrhythmias.

During the latter part of this appeal, the Veteran indicated that he was going to obtain a medical opinion in support of his claim.  Although the Board most recently remanded this claim to the RO for the purpose of allowing the Veteran an opportunity to submit this opinion, he has not submitted any such documents to VA.  The Veteran is certainly competent to report when, during and after service, he began experiencing chest pain as pain is capable of lay observation.  He does not, however, possess a recognized degree of medical knowledge to attribute such symptom to a particular disability or to characterize it as a residual of a lightning strike.  Jandreau, 492 F.3d at 1377.  As the Veteran's lay assertions of a diagnosis of CAD due to service are the only evidence of record showing a nexus between a heart condition and his service, this evidence may not be considered competent.  Id.

In the absence of competent evidence of a heart disability related to the Veteran's in-service lightning strike, the Board concludes that such disability was not incurred in, or aggravated by, service.  The evidence in this case not being in relative equipoise, the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107 is not applicable.


ORDER

Service connection for a heart condition is denied.


____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


